 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN -

fe

po
i

Ll
L$}

“TH

TIMOTHY RYAN GOVE,

i

FT 8~ AON diaz
a
Gg

A829
gz

Plaintiff,
= De

. —

Ve : Case No. 18-CV-1335 ~
ne ES

~O =~

SARGENTO FOODS INC.,

Defendant.

ORDER DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT

| did make a technical error on my original filing. The error is; | stated incorrectly my
employment was terminated on April 19", 2018. The amended complaint is my
employment with Sargento Food INC. was terminated on April 30", 2018.

Listed below are just notable occasions in which | was harassed, and or, discriminated

against at Sargento Foods INC.

February 2018. | attended the Sargento commemorative work anniversary banquet in
Elkhart Lake. Not sure what the event was called. At the banquet, human resources
manager Sonia Otte intentionally harassed me. History at Sargento Foods INC is when
you file a grievance or complain about a co-worker, management retaliates against you.
They do so by slapping you down and using direct pressuring techniques. In other
words; they put you in your place, too let you know who’s in charge!

March 2018. Three co-workers; Ricky Ferron, Owen Carle, and Emily Den Decker
deliberately physically abused me as | was working. 18 U.S. Code § 16 - Crime of
violence. In knowing what happened that day; management side tracked the process
and refused me the opportunity to tell my side of the story, and to file a grievance
complaint. This event was the catalyst that lead to my termination of employment after

six dedicated years of service.
April 2018. | attended another meeting with management. They mandated me to agree
to participate in a fitness for duty exam by a forensic psychologist or be terminated. In

the letter outlining their reason; they acknowledged some of the previous
Discrimination and harassment issues that have occurred, specifically the Katherine

(ase 2:)% Cape g /ABLeOPBSS-PRy Fyed OPS Page 1of5 Document 7

14s

 
 

 

GG  &
~~ S tm

Clauson issues. This was mandated out of retaliation, violation of Title Vil. They refuse oe
to address the most current issues: Per 2
frye
: Ve, o Pe
| am submitting documents that | presented to Sargento. The first is the misses mex
a . . . . ke 32
describing briefly what | have been dealing with on a regular basis. The eneaan. © ze
detailed a couple of the events that have occurred recently. This misses is the.origal
document along with my signature that Sargent management human resources .9 =
representative Jeff Kiesner made a copy of. If you notice the bottom of both pages, it
has blank OF blank on the bottom of the pages. The reason the OF stands alone is due - -
to | had intentions of adding the page numbers after | filed the grievance complaint. It
would have included both the misses and grievance complaint. For example; page 1 of

5, page 2 of 5, page 3 of 5, and so on-

The second document presented is the copy of the form | was mandated to sign
requiring me to attend psychological counseling; but more importantly, illustrating
Sargneto’s had first hand knowledge of what was going on.

Ll anaAra Alan NaAaicteata ladan DNavial Co lanne avdacad ma tr lict amamantaru amaiint far
MIUTULOMIG WIG Bou Ge sUU Be voi oO Uo UP UCP Pe GU noe Uren y Uru. rue

what | was seeking. He also stated that | might be filing this out of retaliation. The truth
of the matter is; and allow me to be clear on this, I’m seeking justice! If | can help bring
change in how Sargento’s corporate culture deals with people who are being
persecuted; and prevents one person from going thru in what | endured, it will be well
worth my sacrifice. There is no amount of monies that can compensate for what | have
been thru. Therefore; in the maleficents which occured, | am seeking the sum of
$150,000 or greater for damages. Winston Churchill once said; ‘ if you going thru hell,
just keep walking’, and that is all I’ve been doing. As we speak; Sargento’s management
not only knowingly allow peers to discriminate and harass individuals; but support and
abet with them in the process, thus creating the most hostile work environment | ever
encountered! Its time Sargento starts living up too what they preach and the image that

they portray.

| will present additional information relating to the events at the trial itself; due too the
fact that Sargento management coaches its employees on how to handle sensitive
issues. At the jury trial, | will present all events, documentation, and witness
testimonies in these matters of Religious / Sexual discrimination, harassment, and
physical abuse.
These are the facts and motives outlining Sargento’s cover up of the truth. | researched,
.1 #eiscovered, and filed a complaint with the EEOC (Equal Employment Opportunity
Commission), a couple of days after | was required to attend the EAP (Employee
Assistant Program) and the FITNESS FOR DUTY EXAM. This mandate was three weeks
prior to my employment being terminated by Sargento Foods INC. | don’t know why the
lord put it in my heart to do it then, but He did. If it was out of retaliation, | would have
found out much earlier how to do it. | gave Sargento a great deal of latitude to deal with

24 3
Cace ary Save BET oe eed POET TS Page 2 of 5 Document 7

 
 

and correct the continuing issues, and to make Sargento a safe environment to work in.
The way they dealt with the underlining issues; was by terminating me to cover up their
own activities and that of others. See documentation.

My second EAP appointment, was meeting with the forensic psychologist, Dr. Daniel
Burbach. When you read the release forms terminology and the language, it requires
you to submit all your medical records, history and protected rights handed over to him.
Almost every paragraph is questionable in nature. It makes you ponder the question,
‘what is Sargento’s true intentions. What is Sargento’s purpose in me seeing this guy?
Why would Sargento want access to my medical history and records? In what capacity
would it serve them? Could having access to these additional information be used to
build suspicion and doubt; in a possible future court case, or act as a deterrent for
someone who’s thinking about their options. See the copies of the consent forms.

Under Wisconsin iaw, employment is generally at will, and can be terminated by
either the employee or employer for no reason at all, unless it is in violation of the law.
This very premises begs the question, why would Sargento Foods INC. go to such lengths
to create a paper trail before they terminated my employment? Why were they
attempting to protray a false image, and what behaviors are they covering up?

Tate R CQha~ / 1-3-1

3 43
Case 2:18-cv-01335-PP Filed,11/08/18_ Page 3o0f 5 Document 7
Case 23-cv-01338 Evtd foe | 13

 
 

 

Friday 1-26-18 When my hair cut was done, a woman in the next boot; walked out from her booth,
starred at me, and went back in. | don't know, but | remember vicki zahn telling me her daughter has
blond hair. it doesn't surprise me about her lies; but last time me and vicki talked she told me that her
daughter transferred to the Kaukauna location, she shouldn't be at the Darboy shop. Deep down inside,
| knew it was a lie, but | told Abagail what i did anyways. It was to send a clear message. | am going NOT
sugar coat it, and | am NOT going to put up anymore threats from Bruce Benke like | did last year. He
also needs to learn to shut his rabid, venomous mouth. For the record; he doesn't intimitate me, . He
just pisses me off, peroid!

1-30-18 next week tuesday at work, certain people were giving me the death look. — bruce benke
deliberately turned into me as i was walking down the hall by the lunch box cubbies four times during
three days. twice i stepped aside and then realized he was doing it deliberately. the next 2's i just kept
walking. amazingly he caught himself and we just briefly brushed shoulders. It stopped on Friday and
bruce started to completely ignored me. Someone must have told him to knock it off or he'll get in
trouble. He's too stupid to figure it out by himself.

Monday feb 5th, jeff van asten said to bruce in the lunch room that someone should put him 6ft under.
they must have heard that katie was not coming to first shift for this building now. i quess its my fault
again. kinda ironic, all week they were gloating like they knew something i didn't.

All this tension at work is due to the on going issue with Katie Clauson. |! constantly hear rude remarks,
put up with bad attitudes and listen to smart ass comments from the harassing social club members
about Katie not being at our building because of Tim and his lies.

The issue here is squarely put on your (HR's) shoulders. By allowing her to continue to apply for jobs at
the north building, it fuels the social clubs fire when | speak out against it and she isn't allowed to come.
You (HR) could have ended last October right away when jobs came available. The truth is you (HR)
wanted her to come back either to appease the social click here, or to act like she never did nothing
wrong, or both for legalities sake . The point is; | have passionately asked that she doesn't come back
because she won't quit doing what she does. before she was transfer to third shift kiel plant, she tried to
get me in trouble several times, that | know of. When i bring it up to you (HR), you act _ like she's going
to change or something? If anyone knows personalities, you (HR) do. The bottom line is narcissistic don't
change. They have no empathy, sympathy, or remorse for what they do to their victims.

Yeah; | learned a lot of new words and definitions in the last year trying to figure out why she's been
do what she's doing. | heard of the word narcissistic before, but never knew what it truly meant. It
clearly illustrates her actions and fits her personality perfect. She doesn't take responsibility for anything
she has done. Instead, she points her finger in the other direction .... at me.

This is a young woman who tried to get me fired after | walked away from her advances. so many
people knew she wanted to sleep with me. she and they portrayed me (smeared) as a stalker knowing
the plain truth. she constantly laughed at me and even threatened to vandalized my car. Did a gester to
me as she was walking by me suggesting that i perform fellatio, and days later whistling and blowing
reminding me of her earlier escapades. And | know of several times of her trying to get me in trouble

Case 2:18-cv-01335-PP_ Filed 11/08/1B 7epeact 5 Document ee

 
 

(suspended/ fired). The sad fact about all of this is you (HR) were aware of her earlier stunts and still
hired her. Even when she was on her probation period, and she did her fellatio stunts, all you did was
send her to another plant. Looking back, you (HR) should have fired her or not even hired her (and no, |
wouldn't wish anyone getting fired). As | told you (HR) before, | couldn't do to her, what her intentions
were for me. But now she's back at our plant at the south building, she's propagating additional lies and
slandering. When does it stop? | quess when | get fired! Now every tom, dick, and harry in her social
group goes out of their way to get me in trouble. These people have no morals or values. They'll take
someone out of their lively hood of making a living if they don't like them, without hesitation.

This is what happens when you (HR) covers up people who harass/ bullies others by sweeping it under
the carpet. In my case; despite them having solid facts and the knowing the truth of what really
happened, you (HR) shifted the blame on someone who is innocent. If your not going to discipline
people who bully or harass, then all the policies we sign off mean nothing. Second, your not a world
ciass organization if you allow it.

Turwthy R Ger 91

Timothy R Gove 03-16-18

Case 2:18-cv-01335-PP Filed EE, Page 50f5 Document 7

AeA.

 

 
